UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 96-4657
RYAN O'NEIL LITTLE, a/k/a
Youngblood, a/k/a LA,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, Chief District Judge.
(CR-95-105-V)

Submitted: October 20, 1998

Decided: November 12, 1998

Before WIDENER, MURNAGHAN, and WILLIAMS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William A. Webb, Federal Public Defender, G. Alan DuBois, Assis-
tant Federal Public Defender, Raleigh, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Ryan O'Neil Little of conspiracy to possess with
intent to distribute and distribute cocaine and cocaine base1 (Count
One), murder in aid of racketeering activity2 (Count Ten), using and
carrying a firearm during a drug trafficking offense or a crime of
violence3 (Counts Eleven and Twelve), and possession of ammunition
by a convicted felon4 (Count Thirteen). Pursuant to these convictions,
the district court sentenced Little to two concurrent life imprisonment
terms on Counts One and Ten, with which the ten-year imprisonment
term on Count Thirteen would also run concurrently. On the firearms
convictions, the court sentenced Little to a consecutive twenty-five
year sentence. Little appeals his conviction on Count Ten and the sen-
tence imposed on Count One. Little also seeks leave from this court
to note a supplemental argument challenging the admissibility of tes-
timony given by witnesses who testified in exchange for the Govern-
ment's promises of leniency, citing United States v. Singleton, 144
F.3d 1343 (10th Cir.), vacated and rehearing en banc granted, ___
F.3d ___ (10th Cir. July 10, 1998). Finding no reversible error, we
affirm.

The Government presented evidence that between October 24-28,
1993, Little, along with Andre Willis and Marshall Ray Nicholson, all
known drug dealers, engaged in a crime spree throughout North Caro-
lina. Little provided the rental car these men used to drive throughout
the state with the goal of forming new business contacts with out-of-
town drug dealers. If unreceptive to their business propositions, the
three men would rob these dealers of their drugs and cash. All three
_________________________________________________________________
1 See 18 U.S.C. §§ 841(a)(1), 846 (1994).
2 See 18 U.S.C. §§ 2, 1959(a)(1) (1994).
3 See 18 U.S.C. § 924(c)(1) (1994).
4 See 18 U.S.C. § 922(g)(1) (1994).

                    2
referred to this activity as "going on tour." While "on tour" in late
October 1993, the three men participated in a series of robberies in
Wilson, North Carolina and robbed a drug dealer, who had reportedly
threatened Willis' life, in Wadesboro, North Carolina. Upon their
return to Charlotte, they invaded the home of another drug dealer,
Orel Mobley, and robbed him of his money, guns, drugs, and jewelry.
Willis allegedly arranged for this robbery because Mobley failed to
pay for three ounces of cocaine Willis had given him. Splitting the
proceeds of this robbery, Little received some jewelry, an unknown
quantity of cocaine and a gun; Nicholson also received some jewelry
and drugs, while Willis kept the money.

The Government also presented evidence that in the early hours of
October 28, 1993, Little shot and killed Robert Seitman. According
to Willis, Seitman purchased crack cocaine from Little using a coun-
terfeit twenty-dollar bill.5 Later that evening, Little became involved
in an argument with Titus Murphy over drugs. Reportedly, Murphy
grabbed the drugs from Little and hit Little in the mouth. A fight
ensued, culminating in Little chasing Murphy from the bar into the
street and shooting him. Witnesses observed Little retrieve the drugs
from Murphy's body and quickly leave the scene. Willis and Nichol-
son were at the scene of the shooting when Willis received a page
from Little asking to meet Willis at a local nightclub. Little requested
a ride to his mother's home out of town. The men agreed. Once out-
side of Charlotte, the trio stopped, and Little threw the gun he used
to shoot Murphy into a pond. Both Willis and Nicholson testified that
this was the same gun taken from the Mobley robbery.

Little first challenges his conviction under 18 U.S.C. § 1959(a),
claiming that there was insufficient evidence that he was either a
member of a racketeering enterprise or that he committed a violent act
to maintain his position within the enterprise. Little claims the dispute
between him and Murphy was personal and that the drugs involved
were not related to any alleged enterprise.

Challenges to the sufficiency of the evidence are reviewed by
viewing the evidence in the light most favorable to the prosecution,
_________________________________________________________________

5 The jury acquitted Little of Seitman's murder.

                     3
including all reasonable inferences that can be drawn from the evidence.6
In order to prove a violation of § 1959, the Government must estab-
lish the following elements beyond a reasonable doubt:

          (1) that the organization was a RICO enterprise, (2) that the
          enterprise was engaged in racketeering activity as defined in
          RICO, (3) that the defendant in question had a position in
          the enterprise, (4) that the defendant committed the alleged
          crime of violence, and (5) that his general purpose in so
          doing was to maintain or increase his position in the
          enterprise.7

A RICO enterprise is defined as "any union or group of individuals
associated in fact although not a legal entity, which is engaged in, or
the activities of which affect, interstate or foreign commerce."8 The
enterprise can be formal or informal, and embody the concepts of
continuity, unity, shared purpose and an identifiable source.9 Racke-
teering activity is defined as any act or threat involving murder, kid-
naping, robbery and drug dealing.10

The Government sought to prove that Little murdered Murphy for
the purpose of maintaining or increasing his position in an enterprise
that was engaged in such racketeering activities as drug dealing and
robbery. Testimony established several incidents in which members
of the enterprise, including Little, threatened and robbed others. The
jury heard testimony that Little murdered Murphy over a dispute that
arose involving the proceeds of the enterprise, which was obtained
after Little and other members of the enterprise robbed another drug
dealer. Moreover, in the moments following the murder, Little sought
and received aid from other members of the enterprise, who facili-
tated Little's rapid departure from the state and disposal of the murder
weapon.
_________________________________________________________________
6 See United States v. Williams , 41 F.3d 192, 199 (4th Cir. 1994) (citing
Glasser v. United States, 315 U.S. 60, 80 (1942)).
7 United States v. Fiel, 35 F.3d 997, 1003 (4th Cir. 1994) (citing United
States v. Concepcion, 983 F.2d 369, 381 (2d Cir. 1992)).
8 18 U.S.C. § 1959(b)(2) (1994).
9 See Fiel, 35 F.3d at 1003.
10 See 18 U.S.C.A. § 1961(1) (West Supp. 1998).

                    4
When construed in the light most favorable to the Government, we
find the evidence sufficient to support the jury's verdict that Little
shot Murphy in furtherance of the enterprise's "reputation for vio-
lence essential to maintenance of [its] place in the drug-trafficking
business."11 Furthermore, once Little enlisted the aid of other mem-
bers of the enterprise, he acted not only on his own behalf but also
as a member of that enterprise to further its policies of mutual support
and violent retaliatory action and to maintain his position in it.12

Next, Little challenges the life sentence imposed for his conviction
of conspiracy to possess with intent to distribute cocaine and cocaine
base. He asserts that the district court improperly applied the Sentenc-
ing Guidelines cross-reference to first-degree murder because there
was no evidence that the killing of Murphy was related to the charged
conspiracy. We disagree.

For sentencing purposes, the district court is permitted to consider
any relevant and reliable evidence before it to determine relevant
conduct.13 Such evidence may include conduct outside the count of
conviction, including acquitted conduct, such as Seitman's murder.14
Application of cross references, as directed by the sentencing guide-
lines, allows the district court to measure the seriousness of the
offense and to impose a sentence up to the statutory maximum for the
offense of conviction.15

In this case, USSG § 2D1.1 (Drug Offenses) provides a cross-
reference to USSG § 2A1.1 (First Degree Murder) for cases in which
the victim is killed under circumstances that would constitute murder
under 18 U.S.C. § 1111 (1994) (murder within federal jurisdiction).16
In those instances, the Guidelines provide that the base offense level
_________________________________________________________________
11 United States v. Tipton, 90 F.3d 861, 891 (4th Cir. 1996), cert.
denied, ___ U.S. ___, 65 U.S.L.W. 3798 (U.S. June 2, 1997) (Nos. 96-
7639, 96-7686, 96-7692).
12 See id.
13 See United States v. Bowman, 926 F.2d 380, 381 (4th Cir. 1991).
14 See United States v. Carroll , 3 F.3d 98, 102 (4th Cir. 1993).
15 Id.
16 See U.S. Sentencing Guidelines Manual § 2D1.1(d)(1) (1995).

                    5
of 43 for first-degree murder applies. This base offense level, regard-
less of a defendant's criminal history category, mandates the imposi-
tion of a life sentence.17

Little had already been convicted by a jury of murder and sen-
tenced to life imprisonment; therefore, the district court need only
find that Little's shooting of Murphy was more likely than not related
to Little's participation in the drug trafficking conspiracy. Having
already decided that the record establishes a direct connection
between the murder and drug trafficking, we reject Little's attempt to
be resentenced without a cross-reference for first-degree murder.

Accordingly, we affirm Little's convictions and sentences. Further,
while we grant Little's motion for leave to file a supplemental argu-
ment, we reject his challenge to the Government's promises of pro-
secutorial immunity to its witnesses in exchange for their truthful
testimony. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
17 See USSG Ch.5, Pt.A. (Sentencing Table).

                    6